  Exhibit 10.7

 

 [edslogo.jpg]

 

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

STOCK OPTION AWARD AGREEMENT

DATED FEBRUARY 13, 2008

 

 


[NAME]

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been awarded a stock option right
to acquire EDS Common Stock, subject to the terms and conditions described in
this agreement:

STOCK OPTIONS GRANTED

[# OPTIONS]

STOCK OPTION GRANT PRICE

$18.295

This grant is made pursuant to the Nonqualified Stock Option Agreement dated as
of February 13, 2008, between EDS and you, which Agreement is attached hereto
and made a part hereof.

 

2008 NQSO  

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Nonqualified Stock Option Agreement (herein called the "Agreement") is made
and entered into effective as of February 13, 2008 (the "Date of Grant"), by and
between Electronic Data Systems Corporation, a Delaware corporation ("EDS" or
the "Company") and the employee of EDS  (or any of its subsidiaries) whose
printed name is set forth on the cover page and whose printed name and signature
is set forth on the signature page of this Agreement ("Grantee").  Except as
defined herein, capitalized terms shall have the same meaning ascribed to them
under the Amended and Restated 2003 Incentive Plan of Electronic Data Systems
Corporation, as from time to time amended (the "Plan").  To the extent that any
provision of this Agreement conflicts with the express terms of the Plan, it is
hereby acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be hereby deemed
amended so as to carry out the purpose and intent of the Plan.

 

1.         Award of Option.  In order to encourage Grantee's contribution to the
successful performance of the Company, Grantee's agreement not to disclose
confidential and proprietary information relating to EDS and/or its clients, and
in consideration of the performance of future services of Grantee to the
Company, EDS hereby awards to Grantee as of the Date of Grant, pursuant to the
terms of the Plan and this Agreement, an option (the "Option") to purchase from
EDS, at $18.295 per share (the "Option Price"), that number of shares of EDS
Common Stock set forth on the cover page of this Agreement (the "Option
Shares"), subject to the conditions, restrictions and limitations set forth
below and in the Plan.  The Option Price and Option Shares are subject to
adjustment pursuant to Paragraph 9 below.  The Grantee hereby acknowledges and
accepts such grant and agrees to accept the Option and if exercised, acquire
shares of EDS Common Stock covered thereby, upon such terms and subject to such
conditions, restrictions and limitations contained in this Agreement and the
Plan.

 

2.         Vesting; Conditions to Exercise.

 

(a)        Subject to termination of the Option or the earlier vesting of the
Option Shares pursuant to this Agreement or the Plan, on the Vesting Date (as
defined below), Grantee shall become vested in one-hundred percent (100%) of
the total number of Option Shares, which shall then be considered Vested Option
Shares (as defined below), and with Grantee able to purchase shares of Common
Stock covered by such Vested Option Shares. 

 

(b)        Except as otherwise provided in Paragraph 3 below, Grantee is
entitled to purchase at any time or from time to time shares of Common Stock
covered by Vested Option Shares beginning on the date on which such Option
Shares become Vested Option Shares and ending at 2:30 P.M., Plano, Texas time,
on the seventh (7th) anniversary of the Date of Grant. 

 

(c)        The Option shall be considered exercised as to all or a portion of
the Vested Option Shares on the first business day on which both (i) and (ii)
below have occurred:

 

(i)         Receipt of notice by the EDS Stock Plans Administration or a
designated administrative agent specifying, among other things, the number of
Vested Option Shares to be exercised; and

 

 

2008 NQSO

2

 

--------------------------------------------------------------------------------

 

 

(ii)        Payment to EDS of the Option Price for each Vested Option Share to
be purchased in cash or by means of tendering EDS Common Stock owned by the
Grantee or a combination thereof, provided that such owned shares of EDS Common
Stock (x) are freely transferable and (y) have been owned by the Grantee for at
least six-months prior to the tender thereof.

 

(d)        In all cases, exercise of the Option must comply with applicable law.

 

3.        Effect of Certain Events.  With the exception of any Option Shares
that may vest pursuant to the terms of Grantee's current Executive Severance
Benefit Agreement or Change of Control Employment Agreement (or pursuant to the
terms of any successor severance or change of control agreements), the following
provisions shall apply.

 

(a)        If Grantee is separated from service with the Company prior to 5:00
P.M., Plano, Texas time on the Vesting Date because of Grantee's voluntary
resignation for any reason prior to age 62, involuntary termination without
Cause prior to age 62, or involuntary termination for Cause, then the Option and
Grantee's right to continue to vest in the Option Shares granted hereunder shall
terminate, without any payment of consideration by the Company to Grantee.

 

(b)        If Grantee is separated from service with the Company because of
Grantee's voluntary resignation for any reason prior to age 62, involuntary
termination without Cause prior to age 62, or involuntary termination for Cause,
during the period commencing on the Vesting Date and ending at 2:30 P.M., Plano,
Texas time, on the seventh (7th) anniversary of the Date of Grant, then Grantee
shall be entitled to purchase that number of outstanding Vested Option Shares
that exist as of and on Grantee's employment termination date at any time or
from time to time for the ninety (90) day period following the date of
termination.

 

(c)        If Grantee is separated from service with the Company prior to 5:00
P.M., Plano, Texas time, on the Vesting Date because of Grantee's voluntary
resignation on or after attaining the age of 62, Grantee's involuntary
termination without Cause on or after attaining the age of 62, or Grantee's
death or Total Disability, then all of the Option Shares shall be considered to
become immediately and unconditionally Vested Option Shares without regard to
Paragraph 2 above.  The Grantee or the Beneficiary (if any) (as hereinafter
defined), or the representative of Grantee's estate may purchase some or all of
the Vested Option Shares that exist as of and on Grantee's employment
termination date at any time or from time to time for the shorter of (i) the
two-year period commencing on the date of the termination, or (ii) the period
ending at 2:30 P.M., Plano, Texas time, on the seventh (7th) anniversary of the
Date of Grant.

 

(d)        If Grantee is separated from service with the Company because of
Grantee's voluntary resignation on or after attaining the age of 62, Grantee's
involuntary termination without Cause on or after attaining the age of 62, or
Grantee's death or Total Disability, during the period commencing on the Vesting
Date and ending at 2:30 P.M., Plano, Texas time, on the seventh (7th)
anniversary of the Date of Grant, then Grantee or the Beneficiary (if any), or
the representative of Grantee's estate may purchase some or all of the Vested
Option Shares that exist as of and on Grantee's employment termination date at
any time or from time to time for the shorter of (i) the two-year period
commencing on the date of the termination, or (ii) the period ending at 2:30
P.M., Plano, Texas time, on the seventh (7th) anniversary of the Date of Grant.

 

 

 

2008 NQSO

3

 

--------------------------------------------------------------------------------

 

 

4.         Restrictions on Transfer.  Except as provided in Section 14 of the
Plan, the Options granted hereunder to Grantee may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

 

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom the
right to exercise the Option shall pass in the event of the death of Grantee. 
Grantee shall have the right to change the Beneficiary or Beneficiaries from
time to time; provided, however, that any change shall not become effective
until received in writing by the EDS Stock Plans Administration or a designated
administrative agent.  If there is no effective Beneficiary designation on file
at the time of Grantee's death, or if the designated Beneficiary or
Beneficiaries have all predeceased Grantee, the right to exercise the Vested
Option Shares and to purchase shares of Common Stock shall be determined in
accordance with applicable law.

 

6.         Withholding Tax Requirements.  Following such date upon which the
Option Shares shall become Vested Option Shares or upon such other event that
requires tax withholding pursuant to this Agreement, EDS shall have the right to
withhold shares of stock or take such other actions necessary to satisfy
applicable tax withholding requirements as provided under the terms of the Plan.

 

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Option Shares and that EDS shall not be
obligated to issue or deliver any shares of Common Stock if counsel to EDS
determines that such sale, issuance or delivery would violate any applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of EDS with, any securities exchange or association
upon which the Common Stock is listed or quoted.  Instead, such shares shall be
issued and, if requested, delivered to Grantee as soon as EDS reasonably
anticipates that issuance and/or delivery, as applicable, will not violate such
laws or any rule or regulation of a stock exchange on which the shares are
listed.  EDS shall in no event be obligated to take any affirmative action in
order to cause the issuance or delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.  Subject to the foregoing and upon
written request of Grantee, the Stock Plans Administration Department of EDS
shall cause certificates for those shares of Vested Option Shares which Grantee
is entitled to receive pursuant to this Agreement to be delivered to Grantee;
provided, however, that the Company shall not be required to deliver
certificates for such Vested Option Shares until Grantee has complied with his
or her obligations to satisfy the applicable withholding tax requirements
pursuant to Paragraph 6 above.  Any Vested Option Shares shall be reflected in
the Company's records as issued on the respective dates of issuance set forth in
this Agreement, irrespective of whether Grantee has requested delivery of such
shares or whether delivery of such shares is pending Grantee's satisfaction of
his or her withholding tax obligations.

 

2008 NQSO

4

 

--------------------------------------------------------------------------------

 

 

8.         Prerequisites to Benefits.  Neither Grantee nor any person claiming
through Grantee shall have any right or interest in the Option awarded
hereunder, unless and until all of the terms, conditions and provisions of this
Agreement and the Plan which affect Grantee or such other person shall have been
complied with as specified herein and therein.  Grantee acknowledges that as a
condition to receipt of the grant made hereunder, Grantee shall have delivered
to the Company an executed copy of this Nonqualified Stock Option Agreement and
an executed Equity Related Agreement (hereinafter defined).

 

9.         No Rights as a Stockholder Prior to Exercise; No Payment of Dividends
or Dividend Equivalents; Adjustments.

 

(a)        Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the Option Shares covered by the Option unless
and until Grantee has purchased the shares of Common Stock covered by Vested
Option Shares in accordance with the terms of this Agreement and has complied
with the other applicable provisions of this Agreement and the Plan, including
Paragraph 6.

 

(b)        The Grantee shall not be entitled to receive any dividend payment or
equivalent in respect of the Option Shares cover by the Option.

 

(c)        The Option shall be subject to adjustment (including, without
limitation, as to the number of Option Shares and Option Price per share) in the
sole discretion of the Board of Directors of EDS and in such manner as the Board
of Directors of EDS may deem equitable and appropriate in connection with the
occurrence of any of the events described in Section 15 of the Plan following
the Date of Grant.

 

10.       Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

 

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of Option Shares evidenced by this Agreement
which contains terms, condition and provisions regarding one or more of (a)
competition by the Grantee with the Company; (b) maintenance of confidentiality
of the Company's and/or clients' information; and (c) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with the grant evidenced by
this Agreement.

 

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion. 

 

"Vested Option Shares" shall mean shares of EDS Common Stock the Grantee is
entitled to receive upon exercise of the Option and fulfillment of any other
terms and conditions applicable to the Grantee under this Agreement and/or the
Plan.

 

"Vesting Date" shall mean February 28, 2011, so long as the New York Stock
Exchange shall be open for trading on such date (or on the preceding business
day if there shall have been no trading on the Vesting Date), unless otherwise
provided for in Paragraph 2 or Paragraph 3 above.

 

2008 NQSO

5

 

--------------------------------------------------------------------------------

 

 

11.       Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

 

(a)        Receipt and Review of the Plan Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the prospectus relating thereto and
to the Common Stock.  Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

 

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.

 

(c)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

 

(d)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plans Administration at 5400 Legacy Drive, Plano, Texas
75024-3199 and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

 

(e)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

 

(f)         Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

 

(g)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

 

(h)        Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware. 
Any action, suit or proceeding arising out of any claim against the Company
under this Agreement shall be brought exclusively in the federal or state courts
located in the state in which the Company has its principal business
headquarters.

 

2008 NQSO

6

 

--------------------------------------------------------------------------------

 

 

 (i)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder, and to the
extent it or its delegate does so make any determinations, such determinations
are final.

 

(j)         No Liability.  No member of the Committee or any other person to
whom the authority has been delegated shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee, or by any
officer of the Company in connection with the performance of any duties or
responsibilities under the Plan or this Agreement, except for his or her own
willful misconduct or as expressly provided by applicable law.

 

(k)        Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant.  However, the grant contained in this
Agreement shall be forfeited by the Grantee and this Agreement shall have no
force and effect if it is not duly executed (whether manually and/or by
electronic signature acceptable to EDS) by the Grantee within 60 days of the
Date of Grant.

 

(l)         Employment Relationship. Notwithstanding any other provisions of
this Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment. 

 

(m)       Acquired Rights Waiver. Grantee understands that under the Plan,
grants of stock options are made at the complete discretion of EDS pursuant to
the Plan.  Grantee understands that the Committee has complete authority to
administer, construe and interpret the Plan, establish rules and regulations
concerning the Plan, and perform all other acts deemed reasonable and proper in
that regard, including the power to delegate to others the authority to assist
in the administration of the Plan.  Grantee understands that Grantee does not
acquire any additional rights as a result of being eligible to participate in
the Plan or deciding to exercise Grantee's stock options.  Grantee does not
expect that any future grants will be made under the Plan, or any other plan,
nor does Grantee expect that the benefits accruing under the Plan will be
reflected in any severance, overtime, benefit, retirement or indemnity payments
that EDS or any affiliate or subsidiary may make to Grantee in the future. 
Grantee has been provided with a description of the Plan, and Grantee has read
that description.  Grantee fully understands his rights under the Plan, and in
particular that stock options granted under the Plan are non-transferable,
except as provided under Section 14 of the Plan and Paragraph 4 of this
Agreement.  The offer to participate in the Plan does not constitute an acquired
right. Grantee acknowledges and agrees that the stock option grant is not part
of Grantee's current employment compensation and that neither eligibility for,
nor participation in, the Plan guarantees any right to future employment with
EDS or any of its subsidiaries or affiliates.

 

2008 NQSO

7

 

--------------------------------------------------------------------------------

 

 

(n)        Data Protection Waiver. Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
and processing personal information of Grantee's relevant to the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.

 

This Nonqualified Stock Option Agreement dated as of February 13, 2008 has been
delivered to Grantee pursuant to authority granted to the Chief Executive
Officer of EDS and can be accepted only by the signature of the Grantee and
timely delivery thereof to EDS in accordance with Paragraph 11(k) of this
Agreement.

 

GRANTEE:                   

                                    

                                                                          

Signature                                                                   

                                                                                  

                                                                            

Printed Name

                                                                                  

                                                                            

Work E-mail Address

 

 

2008 NQSO

8

 